Citation Nr: 1545597	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  13-29 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial compensable rating prior to July 26, 2011, for Meniere's disease.

2.  Entitlement to a rating in excess of 30 percent for Meniere's disease on or after July 26, 2011

2.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Veteran is represented by:  The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1974 to October 1981.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

During a March 2013 VA examination, the Veteran reported that his symptoms of Meniere's disease affected his ability to maintain part-time employment.  The issue of entitlement to a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record or the veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, this issue has been added to the title page.  The issue of entitlement to TDIU is addressed in the remand portion of the decision below.


FINDINGS OF FACT

1.  Prior to July 26, 2011, the Veteran's service-connected Meniere's disease was manifested by no more than Level I hearing acuity, bilaterally, and tinnitus.

2.  Beginning July 26, 2011, the Veteran's service-connected Meniere's disease was manifested by no more than Level I hearing acuity, bilaterally; tinnitus; and attacks of vertigo, dizziness, and instability occurring two to three times per month. 



CONCLUSIONS OF LAW

1.  Prior to July 26, 2011, the criteria for an initial rating of 10 percent for Meniere's disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 4.87, Diagnostic Codes 6205, 6260 (2015).

2.  Beginning July 26, 2011, the criteria for a rating of 60 percent for Meniere's disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 4.87, Diagnostic Code 6205 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a June 2011 rating decision, service connection was granted for bilateral hearing loss, and a noncomensable rating was assigned, effective June 15, 2010.  In a July 2011 notice of disagreement, the Veteran expressed his dissatisfaction with the noncompensable rating assigned to his service-connected hearing loss, noting the he "continue[d] to experience vertigo and dizziness."  In a February 2013 rating decision, service connection was granted for tinnitus, and a ten percent disability rating was assigned, effective November 7, 2012.  Thereafter, in a January 2015 rating decision, service connection was granted for Meniere's disease, and a 30 percent disability rating was assigned, effective July 26, 2011.  According to the January 2015 rating decision, the 30 percent disability rating for Meniere's disease included the Veteran's symptoms of hearing loss, tinnitus, and vertigo, and therefore, beginning July 26, 2011, all three disabilities were assigned a single rating pursuant to the criteria for rating Meniere's disease. 

In a March 2015 written statement, the Veteran's representative asserted that the initial rating assigned for hearing loss should have included the Veteran's symptoms of dizziness and vertigo.  Although the Veteran did not expressly appeal the effective date for the grant of service connection for Meniere's disease, the Veteran's representative cited to the July 2011 notice of disagreement as evidence that the Veteran intended to claim all of his symptoms of Meniere's disease with his initial service connection claim for hearing loss.  The Veteran's representative asserts that the Veteran's report of vertigo with hearing loss in the July 2011 notice of disagreement was additional evidence submitted during the appeal period in connection with the service connection claim for hearing loss, and thus, service connection for Meniere's disease should be considered as having been filed in connection with the initial service connection claim for hearing loss.  See 38 C.F.R. § 3.156(b) (2015).  The Board agrees, and therefore, will consider whether any of the Veteran's symptoms of Meniere's disease warrant a compensable rating prior to July 26, 2011.  

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The June 2011 and January 2015 rating decisions granted the Veteran's service connection claims, and those claims are now substantiated.  Nevertheless, the September 2013 statement of the case and the January 2015 supplemental statement of the case set forth the relevant diagnostic codes for rating the disability at issue and included a description of the rating criteria for the current evaluation and for all higher evaluations.  Thus, the Veteran was informed of what was needed not only to achieve the next higher schedular rating, but also to obtain all schedular ratings above those already assigned.  Accordingly, the Board finds that the Veteran has received the requisite notice.  

The duty to assist the Veteran has also been satisfied.  The RO obtained all identified VA treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 116. 

The Veteran was provided a VA examination in August 2010, December 2010, and two in March 2013.  The December 2010 and March 2013 examiners reviewed the evidence of record, and all of the examiners administered thorough clinical evaluations which provided findings pertinent to the rating criteria and allowed for fully-informed evaluations of the disability at issue.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board notes that during a July 2015 hearing before the Board, the Veteran answered affirmatively when asked whether he believed his hearing may have worsened since his last audiogram.  However, he also stated that it may be due to a recent hearing aid adjustment.  Furthermore, in the July 2011 notice of disagreement and a March 2015 written statement, both the Veteran and his representative asserted that the Veteran's service-connected Meniere's disease warranted a higher disability rating based on symptoms of vertigo and dizziness.  Moreover, the Board is granting a 60 percent disability herein pursuant to the rating criteria for Meniere's disease, which does not distinguish between varying levels of hearing loss.  Accordingly, the Board finds that the Veteran has been provided an adequate VA examination for evaluation purposes, and a remand for a new audiogram is not necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 542-43; see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing that an error is harmful or prejudicial normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  

A March 2010 VA audiology consultation note indicates that the Veteran reported increased difficulty understanding conversational speech, especially in the right ear.  He denied any recent history of ear infection, ear pain, or dizziness.  

During an August 2010 VA examination, the Veteran reported bilateral hearing loss and constant tinnitus.  Audiometric testing demonstrated puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
35
60
60
65
LEFT
10
10
10
40
40

The puretone threshold average was 55 in the right ear and 25 in the left ear.  Speech recognition testing using the Maryland CNC word list revealed scores of 96 percent in both ears.  The diagnoses were mild to moderately severe sensorineural hearing loss in the right ear and mild sensorineural hearing loss in the left ear.  

During a December 2010 VA examination, the Veteran reported symptoms of bilateral hearing loss.  Audiometric testing demonstrated puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
55
55
55
LEFT
5
10
10
30
35

The puretone threshold average was 48.75 in the right ear and 21.25 in the left ear.  Speech recognition testing using the Maryland CNC word list revealed scores of 100 percent in both ears.  The diagnoses were mild to moderately severe sensorineural hearing loss from 1000 to 8000 Hertz in the right ear and mild sensorineural hearing loss from 3000 to 4000 Hertz in the left ear.  The Veteran stated that the claimed disability had no significant effect on his occupation or usual daily activities.  

A July 2012 VA treatment record indicates that the Veteran denied any symptoms of dizziness.

During a March 2013 VA examination, the Veteran reported bilateral hearing loss, constant tinnitus, vertigo, and dizziness.  The Veteran stated that he experienced "room spinning" dizziness when he "[got] up fast," which subsided upon lying down.  Audiometric testing demonstrated puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
55
55
60
LEFT
5
5
10
35
40

The puretone threshold average was 51 in the right ear and 22 in the left ear.  Speech recognition testing using the Maryland CNC word list revealed scores of 92 percent in the right ear and 100 percent in the left ear.  The diagnoses were sensorineural hearing loss in the frequency range of 500 to 6000 Hertz or more in the right ear and sensorineural hearing loss in the frequency range of 500 to 4000 Hertz in the left ear.  The Veteran stated that his hearing loss and tinnitus did not impact ordinary conditions of daily life, including his ability to work.  The examiner referred the Veteran to a VA otolaryngologist for evaluation of his symptoms of vertigo and dizziness.  

During a March 2013 VA examination conducted to evaluate vestibular disorders, the Veteran reported intermittent tinnitus and a three-year history of attacks of vertigo, which were becoming increasingly more frequent.  He described the episodes as a "spinning sensation," which occurred approximately two or three times per month, lasting about three or four days in duration.  The examiner noted that the Veteran had a diagnosis of a peripheral vestibular disorder from 2009.  The examination report indicates that the Veteran had hearing impairment with vertigo, which occurred more than once weekly and lasting over 24 hours in duration.  A physical examination revealed a normal gait, and a Romberg test, Dix Hallpike vertigo test, and limb coordination test were all normal.  However, the examiner noted that the Veteran was not experiencing an episode of vertigo at the time of the examination.  The Veteran indicated that he worked part-time and that his episodes of vertigo affected his ability to work.  The examiner ordered imaging studies in order to rule out an acoustic neuroma before rendering an opinion as to whether the Veteran's vertigo was related to his service-connected hearing loss.

An April 2013 VA otolaryngology note indicates that the Veteran reported episodes of vertigo, which lasted "for long periods of time," and improved with lying down.  The Veteran also reported intermittent tinnitus in the right ear.  The diagnoses were asymmetrical hearing loss of the right ear and most likely right-sided Meniere's disease.

In a January 2015 supplemental opinion, the VA examiner who conducted the second March 2013 examination indicated that imaging studies showed no evidence of acoustic neuroma.  Therefore, the examiner attributed the Veteran's symptoms of hearing loss, tinnitus, and vertigo to a diagnosis of Meniere's disease.

During a July 2015 hearing before the Board, the Veteran testified that he experienced hearing loss, tinnitus, dizziness upon standing up, and regularly feeling lightheaded.  The Veteran stated that due to his symptoms of dizziness and lightheadedness, he stumbled frequently and fell at least four times in the previous year.  He further testified that he could not use stairs without holding on to the railing and often used his hand to steady himself against the wall when standing.  He denied walking with a cane.  The Veteran's spouse testified that she observed the Veteran's symptoms of dizziness on a daily basis, noting that the Veteran had to sit on the side of the bed and "collect himself" each morning before standing up.  The Veteran testified that his symptoms of Meniere's disease prevented him from engaging in outdoor activities, such as hunting and fishing.  The Veteran's spouse testified that the Veteran's dizziness prevented him from doing "a lot of things" and noted that he was unable to bend over.  

The Rating Schedule provides that Meniere's syndrome or endolymphatic hydrops is rated either under the criteria set forth in Diagnostic Code 6205 or by separately rating vertigo as a peripheral vestibular disorder, hearing impairment, and tinnitus, whichever method results in a higher overall rating.  38 C.F.R. § 4.87, Diagnostic Code 6205.  A rating for hearing impairment, tinnitus, or vertigo is not to be combined with a rating under Diagnostic Code 6205.  Id.

As previously noted, prior to July 26, 2011, the Veteran's service-connected Meniere's disease was assigned a noncomensable rating pursuant to the criteria set forth in Diagnostic Code 6100, relating to hearing loss.  Disability ratings for hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC) combined with the average hearing threshold levels as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85, Diagnostic Code 6100.  To evaluate the degree of disability for service-connected hearing loss, the Rating Schedule contains eleven auditory acuity levels, designated from Level I through Level XI.  38 C.F.R. § 4.85(h), Tables VI, VIA (2015).  The results of the puretone audiometry tests and speech discrimination tests are charted on Table VI, or on Table VIA for exceptional cases described in 38 C.F.R. § 4.86.  Table VII prescribes the disability rating based on the relationship between the values for each ear derived from Table VI.  See 38 C.F.R. § 4.85.  The evaluations derived from the Rating Schedule are intended to make proper allowance for improvement by hearing aids.  

The Rating Schedule also provides for rating exceptional patterns of hearing impairment when the puretone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86 (2015).  In such cases, each ear is evaluated separately, and the Roman numeral designation for the ear with an exceptional pattern of hearing impairment is derived from Table VI or VIA, whichever results in the higher numeral.  Id.  When the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the assigned numeral is elevated to the next higher Roman numeral.  Id.

Applying the results of the August 2010, December 2010, and March 2013 VA examinations to Table VI the Rating Schedule reveal numeric designations of Level I for both ears, which results in a noncompensable rating under Table VII.  See 38 C.F.R. § 4.85, Tables VI, VII.

The medical evidence of record confirms that the Veteran has a hearing loss disability.  However, the degree to which this disability effects the average impairment of earnings, according to the Rating Schedule, does not result in a compensable rating.  See 38 U.S.C.A. § 1155, 38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).  Disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenman v. Principi, 3 Vet. App. 345, 349 (1992).  Thus, based on the audiometric findings, the noncompensable rating assigned to the Veteran's service-connected hearing loss is appropriate, and entitlement to a compensable rating for hearing loss is not warranted at any time during the appeal period.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007)

As noted above, the Board will also consider whether the Veteran's other symptoms of Meniere's disease warrant a compensable rating prior to July 26, 2011 and a rating in excess of 30 percent beginning July 26, 2011.  

Pursuant to Diagnostic Code 6205, a 30 percent disability rating is warranted for Meniere's syndrome when there is hearing impairment with vertigo less than once a month, with or without tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6205.  A 60 percent disability rating is assigned for hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus.  Id.  A 100 percent disability rating is assigned for hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus.  Id.  

A Cerebellar gait is "a staggering ataxic gait, sometimes with a tendency to fall to one side."  Dorland's Illustrated Medical Dictionary 753 (32nd Ed. 2012).

The record shows that during a March 2010 VA audiology consultation, the Veteran denied any recent history of dizziness.  VA treatment records dated June 2011, August 2011, January 2012, and July 2012 show that the Veteran was not flagged as a risk for falls and had a negative fall screening.  In July 2012, the Veteran denied symptoms of dizziness.  The earliest treatment record showing any symptoms of vertigo or dizziness is dated January 2013.  The January 2013 VA treatment record indicates that the Veteran denied a history of falling, but he did have a secondary diagnosis of "dizziness, CVA/stroke, syncope, etc."  Although the Veteran reported a three-year history of vertigo during the March 2013 VA examination, this is contradicted by the contemporaneous statements he made to treatment providers.  See Curry v. brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by a veteran); Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report than subsequent lay statements).  Additionally, although the March 2013 VA examination report indicates that the Veteran received a diagnosis of a peripheral vestibular disorder in 2009, this appears to be based on the Veteran's own statements, as there is no medical evidence of record showing a diagnosis of a peripheral vestibular disorder prior to the March 2013 VA examination.  The earliest report of dizziness or vertigo in the record is the July 2011 notice of disagreement.  As the probative evidence of record shows that the Veteran denied any falls or recent history of dizziness prior to July 26, 2011, the Board finds that a compensable rating for Meniere's disease is not warranted under Diagnostic Code 6205 prior to July 26, 2011.  See 38 C.F.R. § 4.87, Diagnostic Code 6205.

The Board has considered whether the Veteran's service-connected Meniere's disease warrants a compensable rating prior to July 26, 2011 under Diagnostic Code 6204, relating to peripheral vestibular disorders.  However, as found above, the probative evidence of record shows that the Veteran denied symptoms of dizziness prior to July 26, 2011.  See 38 C.F.R. § 4.87, Diagnostic Code 6204.

The Board has also considered whether the Veteran's service-connected Meniere's disease warrants a compensable rating prior to July 26, 2011 under Diagnostic 6260, relating to tinnitus.  See 38 C.F.R. § 4.87.  The record shows that during the August 2010 VA examination, the Veteran reported symptoms of constant tinnitus.  Accordingly, the Board finds that a maximum ten percent disability rating is warranted prior to July 26, 2011 based on symptoms of tinnitus.  See 38 C.F.R. § 4.87, Note to Diagnostic Code 6205, Diagnostic Code 6260.

Beginning July 26, 2011, the record shows that the Veteran reported frequent symptoms of vertigo, which he described as a "spinning sensation" and lightheadedness.  The Veteran reported that his episodes lasted "for long periods of time."  Although the March 2013 VA examination report shows a normal gait, the examiner noted that the Veteran was not experiencing an attack of vertigo at the time of the examination.  During the July 2015 hearing before the Board, the Veteran and his spouse testified that when the Veteran had an attack of vertigo, he experienced foot incoordination, had to lean on something for support, and occasionally stumbled and fell.  Based on the foregoing, and resolving all doubt in favor of the Veteran, the Board finds that beginning July 26, 2011, the evidence of record reflects a disability picture that more nearly approximates hearing impairment with attacks of vertigo and cerebellar gait occurring one to four times per month.  See Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Thus, a 60 percent disability rating for Meniere's disease is warranted beginning July 26, 2011.  See 38 C.F.R. § 4.7, 4.87, Diagnostic Code 6205.

Although the March 2013 VA examiner indicated that the Veteran experienced episodes of vertigo more than once a week, the examination report shows that the Veteran himself reported experiencing episodes of vertigo only two or three times per month.  See 38 C.F.R. § 4.87, Diagnostic Code 6205.  Consequently, the Board finds that a rating of 100 percent is not warranted for the Veteran's service-connected Meniere's disease for any distinct period during the pendency of this appeal.  See Fenderson, 12 Vet. App. at 126-27; see also Hart, 21 Vet. App. 507.  

Generally, evaluating a disability using either a corresponding or analogous diagnostic code contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Therefore, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extra schedular rating.  38 C.F.R. § 3.321(b) (2015).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluation for that service-connected disability is inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.   

As found above, the Veteran's service-connected Meniere's disease was manifested by hearing loss and tinnitus prior to August 26, 2011.  Beginning August 2011, the Veteran's Meniere's disease was manifested by symptoms of hearing loss, tinnitus, and attacks of vertigo and dizziness.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the assigned schedular ratings for each period on appeal.  

Additionally, the Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning disability ratings in excess of those already assigned, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 


ORDER

An initial rating of 10 percent, but no more, for Meniere's disease is granted prior to July 26, 2011, subject to the law and regulations governing the payment of monetary benefits.

A rating of 60 percent, but no more, for Meniere's disease is granted beginning July 26, 2011, subject to the law and regulations governing the payment of monetary benefits.


REMAND

As previously noted, a claim of entitlement to TDIU has been raised by the record.  See Rice, 22 Vet. App. at 455.  A March 2013 VA examination report indicates that the Veteran's Meniere's disease affects his ability to work at his part-time job.  However, there is insufficient evidence of record to determine whether and to what extent the Veteran is currently employed and how his service-connected disabilities affect his ability to secure and follow substantially gainful employment.  Accordingly, the Board finds that a remand is necessary in order to develop a claim of entitlement to TDIU and provide the Veteran with a VA examination.  

Accordingly, the case is remanded for the following action:

1. The RO must provide the Veteran with appropriate statutory and regulatory notice regarding the issue of entitlement to TDIU.

2.  Thereafter, the Veteran must be afforded an appropriate examination to determine the effect of his service-connected disabilities on his ability to secure and follow substantially gainful employment consistent with his education and occupational experience.  The examiner must review all pertinent records associated with the claims file, and the examiner must specify in the examination report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail, and any testing that is deemed necessary for an accurate assessment must be conducted.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must comment on the functional impairment caused by the Veteran's service-connected disabilities, which include depressive disorder, Meniere's disease with bilateral hearing loss and tinnitus, and residuals of truncal vagotomy and pyloroplasty for peptic ulcer disease.  

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file showing that notice scheduling the examination was sent to his last known address.  Documentation must also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the issue of entitlement to TDIU must be adjudicated.  If the benefit sought on appeal is denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 


______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


